                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-256 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     DOUGLAS HAIG,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Haig, case number 2:18-cr-

               14     00256-JCM-VCF-1. The United States (“government”) has filed a motion to dismiss the criminal
                      complaint without prejudice. (ECF No. 113).
               15
                             On February 2, 2018, the court issued a criminal complaint charging defendant Douglas
               16
                      Haig with one count of conspiracy to manufacture and sell armor-piercing ammunition, a violation
               17
                      of 18 U.S.C. §§§ 371, 922(a)(7), (a)(8), and 924(a)(1)(D). (ECF No. 1). On August 22, 2018, a
               18
                      federal grand jury returned a single-count indictment against Haig charging him with engaging in
               19     the business of manufacturing ammunition without a license, a violation of 18 U.S.C. §
               20     922(a)(1)(B). (ECF No. 10).
               21            The government represents that the indictment charges a different offense than the criminal
               22     complaint, and that as a result, the charge in the criminal complaint remains pending. (ECF No.

               23     113). Good cause appearing, the court will dismiss the criminal complaint without prejudice
                      pursuant to Federal Rule of Criminal Procedure 48(a).
               24
                      ...
               25
                      ...
               26
                      ...
               27
                      ...
               28     ...

James C. Mahan
U.S. District Judge
                1           Accordingly,
                2
                            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the government’s
                3
                      motion to dismiss (ECF No. 113) be, and the same hereby is, GRANTED.
                4
                            DATED October 16, 2019.
                5
                6                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
